                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 CALVIN WILSON,
 individually and on behalf
 of all others similarly situated,

                         Plaintiff,

                         v.                             CAUSE NO.: 1:15-CV-402-TLS-SLC

 ALLEN COUNTY BOARD OF
 COMMISSIONERS, ALLEN
 COUNTY COUNCIL, and
 ALLEN COUNTY PUBLIC
 DEFENDER BOARD,

                        Defendant.

                                      OPINION AND ORDER

       This matter is before the Court on a Stipulation to Dismiss [ECF No. 142], filed by the

parties on March 30, 2020. In the Stipulation to Dismiss, the parties stipulate that this case be

dismissed with prejudice with the Court maintaining jurisdiction for the purpose of enforcing the

settlement agreement. For the following reasons the Court STRIKES the Stipulation to Dismiss

[ECF No. 142].

       A plaintiff may voluntarily dismiss a civil action by filing a stipulation of dismissal

signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii). A stipulation of

dismissal that meets the requirements of Rule 41(a)(1)(A)(ii) effectively dismisses the case upon

filing without further order of the court. Jenkins v. Vill. of Maywood, 506 F.3d 622, 624 (7th Cir.

2007). Generally, this kind of dismissal is without prejudice unless the parties specify otherwise.

Fed. R. Civ. P. 41(a)(1)(B). Stipulations of dismissal thus provide litigants with a flexible tool to

negotiate their disputes and cease litigation whenever they wish, determining for themselves,
without need to consult the court, when the litigation will terminate and whether the plaintiff will

be precluded from renewing his suit at a future time.

       The parties have, pursuant to Rule 41(a)(1)(A)(ii), stipulated for the dismissal of this

case. The stipulation aims to both dismiss the case with prejudice and have the Court retain

jurisdiction to enforce the terms of the settlement. However, the parties’ goals are incompatible.

See Indianapolis Fruit Co. v. SCI, Inc., No. 3:08-CV-46, 2008 WL 2626671, at *1 (N.D. Ind.

June 26, 2008) (recognizing that the “court cannot, on the one hand, dismiss a case with

prejudice and enter final judgment, and, on the other hand, retain jurisdiction over the case to

enforce settlement agreement terms”).

       The Court will not retain jurisdiction to enforce a settlement agreement when the case is

dismissed with prejudice. In Kokkonen v. Guardian Life Ins. Co. of America, the United States

Supreme Court wrote:

       If the parties wish to provide for the court’s enforcement of a dismissal-producing
       settlement agreement, they can seek to do so. When the dismissal is pursuant to
       Federal Rule of Civil Procedure 41(a)(2), which specifies that the action “shall
       not be dismissed at the plaintiff’s instance save upon order of the court and upon
       such terms and conditions as the court deems proper,” the parties’ compliance
       with the terms of the settlement contract (or the court’s “retention of jurisdiction”
       over the settlement contract) may, in the court’s discretion, be one of the terms set
       forth in the order. Even when, as occurred here, the dismissal is pursuant to Rule
       41(a)(1)(ii) (which does not by its terms empower a district court to attach
       conditions to the parties’ stipulation of dismissal) we think the court is authorized
       to embody the settlement contract in its dismissal order (or, what has the same
       effect, retain jurisdiction over the settlement contract) if the parties agree. Absent
       such action, however, enforcement of the settlement agreement is for state courts,
       unless there is some independent basis for federal jurisdiction.

511 U.S. 375, 381–82 (1994).

       A “district judge cannot dismiss a suit with prejudice, thus terminating federal

jurisdiction, yet at the same time retain jurisdiction to enforce the parties’ settlement that led to




                                                   2
the dismissal with prejudice.” Shapo v. Engle, 463 F.3d 641, 643 (7th Cir. 2006) (emphasis

added) (citing Lynch v. SamataMason, Inc., 279 F.3d 487, 489 (7th Cir. 2002)).

       The Court in Shapo offers two additional options for parties who seek to preclude further

litigation of the claims but who nevertheless want the court to retain jurisdiction over matters

that may take more time to resolve: (1) “the settlement should include a release of the plaintiff’s

claims, thus barring relitigation of them;” or (2) “the district court should state that judgment is

being entered in order to allow the parties to enforce it and that the ‘without prejudice’ language

shall not allow them to reopen issues resolved by the judgment.” Id.

       In Blue Cross & Blue Shield Association v. American Express Co., the Seventh Circuit

Court of Appeals suggested a third option for parties desirous of an early settlement. 467 F.3d

634 (7th Cir. 2006). Similar to Shapo, the parties in Blue Cross entered into a settlement that

provided that the plaintiff would dismiss its suit with prejudice but that the district court would

retain jurisdiction to enforce the settlement agreement in the event of its breach. The court found

that this situation implied entry of a consent decree, for the settlement contemplated long-term

undertakings. See id. at 636. On remand, the appellate court, inter alia, ordered the district court

to promptly enter a consent decree in compliance with Rule 65(d) of the Federal Rules of Civil

Procedure. See id. at 641.

                                          CONCLUSION

       Accordingly, the Court hereby STRIKES the Stipulation to Dismiss [ECF No. 142]. The

Court GRANTS the parties leave to file a motion to dismiss with prejudice after the parties have

fully executed the terms of the Settlement Agreement; to file a motion to dismiss without

prejudice, attaching a copy of the Settlement Agreement for the Court to include in the order of

dismissal and asking that the dismissal without prejudice be converted to a dismissal with



                                                  3
prejudice upon notice of the parties of the execution of all terms of the Settlement Agreement; to

file a motion for a consent decree under Rule 65(d); or to pursue some other resolution of this

matter consistent with the parties’ agreement.

       The Court REAFFIRMS the telephonic status conference set for April 9, 2020, at 10:00

a.m. (central time) to be initiated by the Court, unless the parties file the necessary

documentation for dismissal prior to that date.

       SO ORDERED on March 31, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  4
